ÍICHARDS, J.
Epitomized Opinion
Keveney was convicted of stealing paint from a aint cai. On error proceedings in the Appeals juvt tne conviction was reversed on the ground hat the judgment was against the weight of the vidence. A second trial resulted likewise in a con-
In the trial a witness was called on behalf of Aveney and on cross-examination when asked if were not under indictment answered affimatively. e was then asked if it were not for obtaining om Keveney porperty stolen from the railroad, his question, over Keveney’s objection, was an-wered in the affirmative. This was error for it" ívolved the inference that Keveney was guilty of reeny. But later Keveney took the stand and on oss-examination admitted that he was under four idictments in another county. This cured the ror which could now no longer be prejudicial.
Counsel for State argue that this court cannot .verse the judgment on the weight of the evidence second time. 11577 GC. which so provides applies civil cases, and has no reference to criminal pro-.edings. Judgment affirmed.